Dear Mr. Tureau:
Your recent request for an Attorney General's opinion presents two questions:
     1.    May the Ascension Parish Police Jury employ a special attorney or counsel to represent it in the purchase of real estate, clearing title and a title opinion letter?
     2.    May the attorney so employed be an Assistant District Attorney with a real estate law practice?
In answer to your first question, it is our opinion that the Police Jury may retain the services of special attorney to represent it in connection with the purchase of real estate, clearing title and the issuance of a title opinion letter, as long the Police Jury complies with R.S. 42:263.
R.S. 42:263 provides:
     "No parish governing authority . . . shall retain or employ any special attorney or counsel to represent it in any special matter or pay any compensation for any legal services whatever unless a real necessity exists, made to appear by a resolution thereof stating fully the reasons for the action and the compensation to be paid.  The resolution shall then be subject to the approval of the Attorney General and shall, if and when approved by him, be spread upon the minutes of the body and published in the official journal of the parish."
Regarding your second question, we have reviewed R.S. 16:2 and the prior opinions of this office which have examined the employment of Assistant District Attorneys as special counsel to parishes and other local entities.
R.S. 16:2(A) provides in pertinent part:
     "The district attorneys of the several judicial districts of Louisiana, other than the parish of Orleans, shall ex officio and without extra compensation, general or special, be the regular attorneys and counsel for the police juries . . . within their respective districts . . ."
In particular, Opinion No. 77-516, copy enclosed, makes it clear that if an Assistant District Attorney is capable of handling title matters, those services should be performed by the District Attorney's office, as there is no real necessity for the employment of special counsel.
Trusting this adequately responds to your request, I remain,
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           BY: JEANNE-MARIE ZERINGUE Assistant Attorney General
RPI:JMZ:jav 184n